DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2019-148134 filed in Japan on 08/09/2019) required by 37 CFR 1.55 electronically retrieved on 09/15/2020.
Information Disclosure Statement
The information disclosure statement submitted on 08/07/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- PLACING TABLE INCLUDING COOLING PATH AND SUBSTRATE PROCESSING APPARATUS THEREOF--.

The disclosure is objected to because of the following minor typographical informalities: 
Specification paragraphs 0035-0037 includes many variables that are not expressly defined in words. Applicant should include the definition of these variables unless argument is made that these expressions are well known to one of ordinary skill in the art. Appropriate correction is required.
Claim Objections
Claims 2 and 6 are objected to because of the following minor informalities: Both claims stated “relatively” with respect to temperatures. One of ordinary skill in the art would not know what range “relatively” includes or does not include. Further, the written description does not appear to indicate what range relatively includes. Since in both claims there is a high temperature and a low temperature –“relatively” is interpreted between a high temperature and a low temperature. Please clarify. Appropriate correction is required.
A. Prior art rejections based on primary reference Tandou. 

    PNG
    media_image1.png
    394
    710
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0178608 A1 to Tandou et al. (“Tandou”).
Regarding independent claim 1, Tandou teaches a placing table W (“wafer” is placed on “1” a stage of Figure 1) configured to place a substrate W on an electrostatic chuck 1B (“electrostatic absorption electrode”; Figure 1; paragraph 0037), comprising:
a base 1A (“base material portion”; Figure 1; paragraph 0037);
the electrostatic chuck 1B placed on a placing surface (i.e., top surface of 1B) of the base 1B; and
a path 2 (“refrigerant channel structure”; Figure 1; paragraph 0037) formed within the placing table (i.e., within 1A) along the placing surface (i.e., number 2 is along the surface of 1B as per Figures 1-2), and configured to allow a heat exchange medium (i.e., refrigerant) to flow therein from an inlet opening 3 (“supply port”; Figure 1; paragraph 0038) to an outlet opening 4 (“outlet port”; Figure 1; paragraph 0038) of the heat exchange medium (i.e., refrigerant),
wherein a distance between a top surface (i.e., top of 2) of the path 2 and the placing surface (i.e., top surface of 1B) is constant (i.e., as per the Examiner’s Annotated Figure 1 the claimed distance/height is constant at all locations between inlet and outlet ports) from the inlet opening to the outlet opening, and
a cross sectional shape (i.e., as illustrated in Figure 1 and Figure 2) of the path 2 in a direction perpendicular (i.e., Figure 1) to the top surface (i.e., top of 2) is differed (i.e., as illustrated in Figure 1 certain paths of 2 are wider than others. This is illustrated better in Figure 2 and expressly explained in paragraphs 0041 and 0044 and 0060. The cross-sectional area changes) depending on a position in the path 2.
Regarding claim 2, Tandou teaches wherein a cross sectional area (i.e., as best explained in paragraph 0060) of the path 2 corresponding to a portion of the placing surface (i.e., as per paragraph 0061 the wafer’s temperature is monitored. The temperature of the wafer is related to that of the placing surface as suggested by the end of paragraph 0061) having a relatively high temperature is smaller than a cross sectional area of the path 2 corresponding to a portion of the placing surface having a relatively low temperature (i.e., as illustrated and explained throughout Tandou the larger cross sectional areas are places that have less coolant flow and therefore less heat transfer and therefore lower temperatures WHEREAS the smaller cross sectional areas are places that have more coolant flow and therefore places with high associated temperatures. This is made clear by the varying of widths in Figure 2).
Regarding independent claim 8, refer to claim 1 rejection wherein Tandou further teaches a substrate processing apparatus (see title) comprising a chamber 100 configured to perform a plasma processing (see title) or a heat treatment therein; and a placing table (i.e., as defined in claim 1) configured to place a substrate W on an electrostatic chuck 1B within the chamber 100. 
B. Prior art rejections based on primary reference Takada. 

    PNG
    media_image2.png
    432
    952
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    501
    672
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0118285 A1 to Takada.
Regarding independent claim 1, Takada teaches a placing table (i.e., W is placed on 1 in Figure 1A) configured to place a substrate W on an electrostatic chuck 10 (“electrostatic chuck substrate”; Figure 1A; paragraph 0021), comprising:
a base 30 (“base”; Figure 1A; paragraph 0021);
the electrostatic chuck 10 placed on a placing surface (i.e., 10 is placed on top of surface 30A, see paragraph 0030) of the base 30; and
a path 32 (“conduit”; Figure 1A; paragraph 0032: number 32 is part of cooling path 21) formed within the placing table (i.e., inside 30) along the placing surface 30A, and configured to allow a heat exchange medium (i.e., coolant) to flow therein from an inlet opening 33 (“introduction path”; Figure 1A; paragraph 0032) to an outlet opening 34 (“discharge portion”; Figure 1A; paragraph 0032) of the heat exchange medium (i.e., coolant as per arrows in Figure 1A),
wherein a distance between a top surface (i.e., top surface of 32) of the path 32 and the placing surface 30A is constant (i.e., as illustrated in Examiner’s Annotated Figure 1A the distance/height is constant) from the inlet opening 33 to the outlet opening 34, and
a cross sectional shape (i.e., without loss of any previously defined limitations:  Figure 8 illustrates a cross sectional view of 32 with the top surface of 32 being at a constant distance/height from 30A surface. Further, the depths D4 to D1 are changed from the bottom side of 32 depending on position) of the path 32 in a direction perpendicular to the top surface is differed (i.e., as explained, supra) depending on a position in the path 32.
Regarding claim 4, Takada teaches wherein a width (i.e., as stated in paragraph 0058 for Figure 8 the width of the conduit in the different sections are set to be substantially equal) of the top surface (i.e., top of 32) of the path 32 ranging from the inlet opening 33 to the outlet opening 34 is constant (i.e., as explained supra), and
a length of the path (i.e., D4 versus D1 in Figure 8 as explained in paragraph 0058 for Figure 8) in a height direction (i.e., as illustrated in Figure 4) is differed depending on a position in the path 32.
Regarding claim 5, Takada teaches wherein the length of the path in the height direction (i.e., D1 versus D4 of Figure 8) is determined by referring to information (i.e., information is the temperature of the base plate at locations near the ports versus away from the ports) indicating a previously set relationship between a temperature of the placing surface (i.e., as per Figures 5-6 the temperature of the base plate has been considered) and a height of the path (i.e., the distances D1 versus D4).
Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other limitations of claim 3, wherein the cross sectional shape of the path is determined by referring to information indicating a previously set relationship between a temperature of the placing surface and a height of the path.

Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination fails to disclose or suggest, in combination with the other limitations of claim 6, wherein the length of the path in the height direction corresponding to a portion of the placing surface having a relatively high temperature is shorter than the length of the path in the height direction corresponding to a portion of the placing surface having a relatively low temperature.
Regarding claim 6 with respect to the prior art of Takada: Takada appears to teach of lengthening certain sections closer to the input port so as to raise the temperature of that section in order to keep that section from getting too cold. As such, claim 6 is not taught by Takada.  
	Claim 7 contains allowable subject matter, because it depends on the allowable subject matter of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form: 
Reference C: US 10,964,577 to Yamaguchi et al.: Figures 10-12 show a coolant path 55 that may change bottom portion of 55 to increase flow rate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 November 2022
/John P. Dulka/Primary Examiner, Art Unit 2895